DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/29/2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 5,419,951 to Golz or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 5,419,951 to Golz in view of USPAP 2015/0230571 to Godshaw, USPAP 2016/0348402 to Barron, and/or USPN 4,679,554 to Markham.
Claims 1, 35 and 38, Golz discloses a carrying strap comprising: a first flexible fabric or webbing; and a second flexible fabric or webbing coupled to the first flexible fabric or webbing, the second flexible fabric or webbing comprising a first polymeric fiber matrix, the first polymeric fiber matrix comprising a mesh or netting having at least one polymeric fiber arranged as a plurality of coupled and bonded polymeric fiber intersections or crossings, each coupled and bonded fiber intersection or crossing comprising at least two sections of the at least one polymeric fiber coupled and bonded to each other, the at least one polymeric fiber comprising at least one polymeric fiber, filament, cable, thread or yarn (see entire document including Figures 3-6, column 2, lines 36-49 and column 3, line 31 through column 4, line 3). In addition, Godshaw discloses that it is known in the art to sandwich cut-resistant wires between first and second flexible fabric layers to provide a strap with improved cut resistance (see entire document including [0012]. Therefore, it would have been obvious to one having ordinary skill in the art to sandwich the bicomponent fiber layer of Golz between first and second fabric layers, as taught by Godshaw, to provide improved cut resistance.
Claims 2, 3 and 35, Golz discloses that the strap is cut resistant (title). Although Golz does not appear to mention the specifically claimed cut resistance level, considering that the strap is designed for objects as massive as I-beams (column 1, lines 21-35), it would have been obvious to one having ordinary skill in the art to construct the strap with the claimed cut-resistance motivated by a desire to prevent the strap from experiencing cut failure.  
Claims 4 and 38, Golz does not appear to mention the second flexible fabric or webbing comprising the claimed structure but Godshaw discloses that it is known in the cut-resistant strap art to construct a strap with the claimed security panel assembly to provide the strap with improved cut 
Claim 5, the at least one polymeric fiber is a multifilament fiber, cable, thread or yarn (column 2, lines 36-49). 
Claim 6, the multifilament fiber, cable, thread or yarn comprises at least one polymeric fiber, filament, cable, thread or yarn and either or both at least one carbon fiber or at least one metallic wire, fiber, filament, cable, thread or yarn (column 2, lines 36-49).
Claim 7, the at least one polymeric fiber, filament, cable, thread or yarn comprises at least one material selected from the group consisting of: aramid;  liquid crystal polymer;  polyethylene; ultra high molecular weight polyethylene ("UHMWPE") having a molecular mass between 3.5 and 7.5 million Daltons;  high-modulus polyethylene ("HMPE");  High Performance Polyethylene ("HPPE");  glass;  nylon;  polyester;  and combinations thereof (column 2, lines 36-49).
Claims 8 and 10, Golz does not appear to mention a second polymeric fiber matrix but it would have been obvious to one having ordinary skill in the art to include more than one polymeric fiber matrix, as claimed, to provide the strap with additional cut resistance. The mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP 2144.04.
Claim 11, the at least one polymeric fiber is a monofilament fiber, cable, or thread (column 2, lines 36-49) 

Claims 13, 14, 19, 20, 24-27 and 31, the first flexible fabric of Golz is tubular and comprises a lumen (Figures 3-5) and the second flexible fabric or webbing would be arranged within the lumen.
Claim 14, the first flexible fabric or webbing has first and second lateral folds (e.g. Figure 58 of Godshaw) wherein the second flexible fabric or webbing would be arranged within the first and second lateral folds. 
Claims 15, 17, 19, 23, 24, 25 and 31-33, Golz does not appear to mention the strap comprising the claimed third flexible fabric but Barron discloses that it is known in the strap art to include a third flexible fabric or webbing coupled over a first flexible fabric or webbing to enclose the second flexible fabric or webbing between the first flexible fabric or webbing and the third flexible fabric or webbing to provide a strap with improved cut resistance ([0002], [0008], [0009], and [0037]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the strap of Golz as claimed to provide improved cut resistance.
Claims 16, 21, 28 and 30, Golz does not appear to mention forming the first flexible fabric or webbing with first and second central folds but Markham discloses that it is known in the art to use tucked-in stitched ends (see entire document including column 5, lines 20-37 and Figure 5). Therefore, it would have been obvious to one having ordinary skill in the art to include tucked-in stitched ends for aesthetics and/or to reduce end fraying. 
Claims 18, 29, 31 and 32-34, the strap further comprises a plurality of cut-resistant monofilament polymer fibers that would be arranged within the claimed first and second lateral folds and/or the claimed third and fourth intermediate layers (column 2, lines 36-49). 
Claim 19, Godshaw discloses that the first flexible fabric or webbing has a first lateral fold on a first lateral side, wherein the second flexible fabric or webbing is arranged within the first lateral fold; and wherein the carrying strap further comprises: a third flexible binding coupled over the first flexible fabric 
Claim 20, the first flexible fabric or webbing has a first lateral fold on a first lateral side to form two layers of the first flexible fabric or webbing, wherein the second flexible fabric or webbing (taught by Barron) is arranged within the first lateral fold and wherein a plurality of stitches couple the two layers of the folded first flexible fabric or webbing on the second lateral side (e.g. Figure 58 and [0189]). 
Claim 22, the second flexible fabric or webbing has a form factor of a plurality of flexible bindings, a first flexible binding of the plurality of flexible bindings coupled over the first flexible fabric or webbing on a first lateral side and a second flexible binding of the plurality of flexible bindings coupled over the first flexible fabric or webbing on a second lateral side (e.g. Figures 45-49 of Godshaw). 
Claims 35 and 38, Golz discloses the claimed monofilaments (column 2, lines 36-50 and Figures) wherein the weft yarns are monofilament yarns and the warp yarns comprise core-sheath monofilaments. It is noted that the current claims do not require monofilament yarns but rather require monofilament fibers. The multifilament warp yarns of Golz comprise monofilament fibers. 

Response to Arguments
Applicant's arguments filed 1/29/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789